Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 1 of 30

JARDIM, MEISNER & SUSSER, P.C.

Richard S. Meisner, Esq.

Richard A. Catalina, Jr, Esq. (pro hac vice admission pending)
420 Lexington Avenue, Suite 300-19

New York, NY 10170

Tel: (973) 845-7640

Attorneys for Plaintiff, Eugene Mason

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

EUGENE MASON,
Plaintiff, Civil Action No.: 19-CV-8364 (DLC)
. AMENDED
‘ VERIFIED COMPLAINT
AMTRUST FINANCIAL SERVICES, INC. and
DAVID LEWIS,
Defendants.

 

 

Plaintiff, Eugene Mason (“Plaintiff or “Mason”), by and through its attorneys, Jardim,
Meisner & Susser, P.C., hereby files this Amended Verified Complaint for monetary damages and
equitable relief against defendants AmTrust Financial Services, Inc. (“AmTrust”), and David
Lewis (“Lewis”) (collectively, AmTrust and Lewis referred to herein as “Defendants”)

(collectively, Mason and Defendants, the “Parties”), and states as follows:

NATURE OF THE SUIT

1. Mason brings this action against Defendants as a result of their brazen and improper
misappropriation of a unique, novel and highly sophisticated software pricing tool developed
solely, exclusively and lawfully by Mason over a 15-year period of which he is the sole and

exclusive owner (defined further within this Amended Verified Complaint as the “Mason
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 2 of 30

Proprietary Pricing Tool” or, simply, the “Tool’’). Mason expended thousands of hours between
1998-2010 developing the Mason Proprietary Pricing Tool, compiling thousands of pieces of data;
creating and developing product and sub line information and analysis, combined with actuarial
supported formulations, algorithms, calculations and analytical methods and processes; investing
and applying his own intellectual capital from more than thirty (30) years of extensive experience
in the insurance industry of pricing and underwriting professional liability business to create a
complex software program worth millions of dollars.

2. As described in greater detail herein, when Mason commenced employment with
AmTrust on or about September 27, 2013, part and parcel of that arrangement was that while
Mason would allow AmTrust underwriting employees on Mason’s team to use the Mason
Proprietary Pricing Tool as part of their underwriting activities, it was only pursuant to a license
conditioned on Mason’s employment with AmTrust and AmTrust complying with its obligations
to Mason under the terms and conditions of his employment.

3. Moreover, prior to AmTrust hiring Mason, it was agreed upon by the Parties that the
Mason Proprietary Pricing Tool would remain the sole and exclusive property of Mason.

4. Subsequently, in or about 2016, AmTrust seemingly reversed course, pressing Mason
to execute a transfer of rights document that would convey and transfer ownership of the Tool to
AmTrust. Mason rightly refused. AmTrust thereafter continued to pressure and threaten Mason
to sign over the Tool, but Mason, rightly, refused to transfer the Mason Proprietary Pricing Tool
to AmTrust in order to maintain his ownership rights and interests in and to his personal and
proprietary property.

5. As a result, AmTrust retaliated against Mason by withholding his profit-sharing

bonus — despite the fact that Mason, using the Mason Proprietary Pricing Tool and working with
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 3 of 30

his underwriting team, produced $167,000,000 in gross written premiums (“GWP”) for AmTrust
through year end 2018.

6. AmTrust further retaliated against Mason for his rightful and lawful efforts to protect
his ownership rights and interests in his proprietary property by terminating him in 2019.

7. Despite post-termination efforts to enforce the terms and conditions of his
employment arrangement with AmTrust, including Mason’s licensing arrangement with AmTrust
as to illegal and unlawful continued use by AmTrust of the Tool after Mason’s termination,
including demands that AmTrust cease and desist all use of the Mason Proprietary Pricing Tool
and returning all copies of same to Mason, AmTrust has refused in all respects. AmTrust has
stolen from Mason the Mason Proprietary Pricing Tool and deprived Mason of the sole and
exclusive use and benefit of his sole and exclusive property.

8. Mason now brings this action against AmTrust and Lewis for actual and punitive
monetary damages resulting from their blatant theft of his property and for injunctive, equitable

relief to prevent the Defendants from continuing to use what clearly belongs exclusively to Mason.

THE PARTIES

9. Plaintiff Eugene Mason is a citizen of the United States of America who resides in
the State of Connecticut. Mason was, at all times referenced in the Verified Complaint unless
explicitly stated otherwise, an employee of AmTrust.

10. Defendant AmTrust Financial Services, Inc. is a corporation organized under the laws
of the State of Delaware with a principal address of 59 Maiden Lane, 43" Floor, New York, New
York 10038. AmTrust trades on the NASDAQ Stock Market under the ticker symbol, “AFSI.”

11. Defendant David Lewis is a citizen of the United States of America who resides in

the State of Massachusetts. Lewis was, at all times referenced in the Verified Complaint unless
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 4 of 30

explicitly stated otherwise, an employee of AmTrust.

JURISDICTION AND VENUE

12. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 based upon
a federal question arising under the U.S. Defend Trade Secrets Act.

13. This Court also has subject matter jurisdiction over this civil action pursuant to 28
U.S.C, §1332(a) because it involves a dispute between citizens of different States and the matter
in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

14. Plaintiff Mason is a citizen of the State of Connecticut, Defendant AmTrust is a
citizen of the State of Delaware, and Defendant Lewis is a citizen of the State of Massachusetts.

15. AmTrust conducts business in New York by providing a variety of insurance policies
and coverages to individuals, businesses, and various other clients.

16. Venue in this Court is proper pursuant to 28 U.S.C. §1391(b)(2) because AmTrust
maintains its principal address in New York, New York, and violated the U.S. Defend Trade
Secrets Act in this District.

17. Venue and jurisdiction are, therefore, appropriate in this District.

FACTS GIVING RISE TO PLAINTIFF’S CAUSES OF ACTION

A. Development of the Mason Proprietary Pricing Tool

18. Between 1998 and 2010, prior to his employment with AmTrust, and acting alone,
individually and lawfully, Mason expended thousands of hours collecting, compiling and
analyzing extraordinarily vast amounts of data relating to the pricing of professional liability
insurance for various classes and sub lines of professional service firms (e.g., lawyers, real estate
professionals, financial services professionals, etc.).

19. During this same time period, and prior to his employment with AmTrust, Mason, in
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 5 of 30

his sole and exclusive capacity, compiled the collected data in a comprehensive, complex, multi-
tabbed spreadsheet. Mason further created and developed, in his sole and exclusive capacity and
based on his extensive knowledge and experience in the industry, with actuarial supported
formulations, algorithms, calculations and analytical methods and processes to analyze and process
the compiled data using thousands of input variables that effectively, accurately and consistently
produced data outputs that valued professional liability insurance premiums for the different
classes of professional service insureds.

20. As such, Mason, in his sole and exclusive capacity, after expending thousands of
hours of time and effort over the years— and prior to his employment with AmTrust, created and
developed the Mason Proprietary Pricing Tool — a highly valuable, unique and proprietary software
pricing tool for valuing professional liability individual risk business for many different classes of
professional service insureds. The Mason Proprietary Pricing Tool afforded AmTrust ease of entry
into the market without having to spend hundreds of thousands of dollars researching and
developing their own pricing model and provides a competitive advantage over other carriers who
don’t have a similar tool that underwriters can rely upon to ensure consistent approach to pricing
accounts. Further, in an industry that relies on adequate pricing for profitability, the Tool is ever
more significant in that it is based upon multiple carrier information collected and compiled over
a 12-year period.

21. The Mason Proprietary Pricing Tool is a complex software program utilizing
Microsoft Excel® as its operational platform. Nonetheless, all data was collected and compiled
solely and exclusively by Mason, and the formulations, programming, calculations, algorithms and
modules used by and incorporated within the Mason Proprietary Pricing Tool were developed with

actuarial support and entered into the Tool by Mason or at his direction — all prior to his
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 6 of 30

employment with AmTrust.

22. The Mason Proprietary Pricing Tool is a superior and extremely valuable intellectual
and proprietary property of which Mason is the sole and exclusive owner.

B. The Mason Proprietary Pricing Tool— Sample Features and Modules

23. Although the Mason Proprietary Pricing Tool is built on Microsoft Excel® and uses
that framework as its underlying operational platform, the Tool is anything but a “generic”
spreadsheet. For example, in its current state, the software Tool comprises a total of 19 modules
(each module comprising a separate spreadsheet tab), all of which may be hidden/unhidden and
many of which constitute “pivot tables” — data entered in one module is processed therein via
algorithms and formulas and the output thereof is directed towards input cells in other connected
modules and processed therein according to the second module’s algorithms and formulas.

24. The Mason Proprietary Pricing Tool is directed towards pricing professional liability
insurance for different professional liability classes of individuals under which hundreds of
variable inputs and assumptions may be modified by the underwriter/ users to obtain premium
pricing in accordance with those assumptions and based on the algorithms and formulas created
and programmed in the Tool.

25. The Mason Proprietary Pricing Tool was designed by Mason for use by underwriters
as a systematic, measurable and consistent approach to pricing professional firms on an individual
risk basis. The Tool was also designed with efficiency in mind. The objective of Mason’s software
is to provide a professional liability underwriter with the ability to enter basic account
information/inputs (for example, as discussed below, in various modules, such as a Summary
Output Input module, Exposure module, State module, Cyber module, etc.) that would further

provide a streamlined approach for developing pricing for individual professional service firms.
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 7 of 30

The Tool was also designed by Mason to serve as a means for capturing account information (e.g.,
in a Data Collection module) that may then be compiled on a portfolio basis and used by corporate
actuaries to update experience rating in the future by professional liability class of business.

26. The Mason Proprietary Pricing Tool incorporates information and data compiled by
Mason for ten (10) different professional products: Lawyers, Accountants, Insurance Services,
Real Estate, Miscellaneous Licensed Professionals, Financial Services, Broker Dealers, A&E
(architects and engineers), Public Entity, Cyber Liability, and Allied Health related professional
firms. Each risk has dedicated exposure criteria all developed solely and exclusively by Mason
from his product knowledge and expertise.

27. While the Mason Proprietary Pricing Tool may be utilized to provide pricing for ten
(10) different professional products, the Tool is so sophisticated that it may be utilized to price
professional liability insurance for 131 classes of professionals. Such pricing is specifically based
on the data collected by Mason when building the Tool and his 30-years of experience in the
industry.

28. The 131 classes/sub lines of professional services currently built into the Tool by

Mason include the following:

BASE RATE SEVERITY

NO. CLASS INDUSTRY RELATIVITY RELATIVITY
1 Architects A&E 1.0000 1.0000
2 Civil A&E 1.2500 1.2500
3 Construction Managers Agency A&E 1.0000 1.0000
4 Construction Managers At Risk A&E 1.2500 1.2500
5 Design Only Services A&E 1.0000 1.0000
6 Electrical Engineer A&E 0.8000 0.8000
7 Environmental A&E 0.8000 1.2500
8 Geotech A&E 1.2500 1.2500
9 HVAC Engineer A&E 1.2500 1.2500
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44

45

Case 1:19-cv-08364-DLC Document 28

Interior Design
Land Surveyor
Landscape Architect
Mechanical Engineer
Other
Process Engineer
Structural
Telecommunication Engineer
Traffic Engineering
Actuary
Attest Services
Basic Services
Consulting Services
Other
Special Services
Tax
Clinical Research
Managed Care
Medical Testing Facility/Lab
Other
Outpatient Clinic
Financial Planner or Consultant
Investment Advisor
Investment Banker or Fund Manager
Mergers & Acquisitions
Other
Securities Broker or Dealer
Agents and Brokers
Claims Adjuster
Insurance Company
Life Settlement
MGA/MGU
Other
Reinsurance Intermediary
Risk Manager/Loss Control

Specialty Products

A&E
A&E
A&E
A&E
A&E
A&E
A&E
A&E
A&E
Accountants
Accountants
Accountants
Accountants
Accountants
Accountants
Accountants
Allied Health
Allied Health
Allied Health
Allied Health
Allied Health
Financial Products
Financial Products
Financial Products
Financial Products
Financial Products
Financial Products
Insurance Products
Insurance Products
Insurance Products
Insurance Products
Insurance Products
Insurance Products
Insurance Products
Insurance Products

Insurance Products

0.8000
1.0000
0.8000
0.8000
1.0000
1.2500
1.0000
1.2500
1.2500
1.5000
1.2500
0.8000
1.2500
1.0000
1.2500
1.2500
1.2500
1.2500
1.0000
0.8000
1.5000
0.8000
1.0000
1.2500
1.0000
1.0000
1.2500
1.0000
1.0000
1.0000
1.2500
1.2500
1.0000
0.8000
0.8000

1.0000

Filed 10/22/19 Page 8 of 30

0.8000
1.0000
0.8000
0.8000
1.0000
1.2500
1.2500
1.2500
1.2500
1.5000
1.2500
0.8000
1.2500
1.0000
1.2500
1.2500
1.2500
1.2500
1.0000
0.8000
1.5000
0.8000
1.0000

1.5000

1.2500
1.2500
1.0000
0.8000
1.2500
1.2500
1.2500
1.0000
1.5000
1.2500

1.2500
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
63

64

65

66

67

68

69

70

71

72

73

74

75

76

77

78

79

80

Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 9 of 30

TPA
Viaticals
Administrative and Government law
Admiralty/Maritime
Antitrust and Trade Regulation
Arbitration/Mediation
Banking
Bankruptcy
Civil Rights and Discrimination
Collections
Communications (FCC)
Corporate Partnership and Business Law
Criminal Law
Debt Collection and Repossession
Divorce, Custody and Family Law
Entertainment
Environmental Law

Immigration and Naturalization

Intellectual Property including Patent,
Trademark and Copyright law

Labor, Pension and Employee Benefits
Malpractice and Negligence Law
Mergers and Acquisitions
Other
Personal Injury & Civil Litigation
Product Liability law
Public Contract Law
Real estate law
Securities Law
Taxation Law
Traffic Violations
Wills, estate, trust and probate
Workers’ Compensation — Plaintiff
Auctioneer (not Real Estate)
Beautician

E-Commerce

Insurance Products

Insurance Products

Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers

Lawyers

Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Lawyers
Misc.
Misc.

Misc.

1.2500
0.8000
0.6667
1.0000
1.0000
0.6667
1.2500
0.8000
0.8000
1.0000
0.8000
1.0000
1.0000
1.2500
1.0000
0.8000
1.0000

1.0000

1.2500

1.2500
1.2500
1.2500
1.0000
1.2500
1.2500
1.0000
1.2500
1.0000
1.0000
1.0000
1.0000
1.2500
0.6667
0.8000

1.0000

1.0000
1.2500
0.6667
1.0000
1.0000
0.8000
1.2500
1.2500
0.8000
1.0000
0.8000
1.0000
1.0000
1.0000
1.0000
1.2500
1.0000

1.0000

1.5000

1.0000
1.2500
1.2500
1.0000
1.0000
1.2500
1.0000
1.0000
1.5000
1.0000
0.8000
1.0000
1.0000
0.6667
0.8000

1.0000
81
82
83
84
85
86
87
88
89
90
91
92
93
94
95
96
97
98
99
100
101
102
103
104
105
106
107
108
109
110
111
112
113
114
115

116

Case 1:19-cv-08364-DLC Document 28

Filed 10/22/19 Page 10 of 30

Franchisors Misc. 1.0000 1.0000

Marine Misc. 1.2500 1.2500

Media Misc. 1.0000 1.0000
Miscellaneous Consultants Misc. 1.0000 1.0000
Other Misc. 1.0000 1.0000
Promoter/Promotions Misc. 1.0000 1.0000
Social Services Misc. 1.0000 1.0000
Specialty Services Misc. 1.0000 1.0000
Staffing / Placement Agency Misc. 1.2500 1.2500
Trustee Misc. 1.0000 1.0000

Other Other 1.0000 1.0000

Educational Institution Public Entities 1.2500 1.0000
Housing Authority Public Entities 1.0000 1.0000

Other Public Entities 1.0000 1.0000

Police and Fire Departments Public Entities 1.2500 1.0000
Town, County, or City Public Entities 1.2500 0.8000
Transportation Authority Public Entities 1.0000 1.0000
Utility, Water, Sewage, or Electric Authority Public Entities 0.8000 0.8000
Zoning Board or Development Authority Public Entities 1.0000 1.0000
Abstractor Real Estate 1.2500 1.2500
Appraiser Real Estate 1.2500 1.0000
Auctioneer (Real Estate) Real Estate 0.8000 0.8000
Commercial Agent/Broker Real Estate 1.0000 1.0000
Commercial Property Manager Real Estate 1.2500 1.2500
Developer Real Estate 1.2500 1.2500

Escrow Agent Real Estate 1.0000 1.0000

Loan Origination Real Estate 1.2500 1.2500

Loan Servicing Real Estate 1.0000 1.0000
Mortgage Banker Real Estate 1.2500 1.2500
Mortgage Dealer/Broker Real Estate 1.2500 1.2500
Other Real Estate 1.0000 1.0000

Residential Agent/Broker Real Estate 1.2500 1.0000
Residential Property Manager Real Estate 1.0000 1.0000
Title Agent Real Estate 1.2500 1.0000
Application Service Providers (ASPs) Technology 1.2500 1.0000
Data Processing Technology 0.8000 0.8000

10
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 11 of 30

117 Diversified Technology Technology 1.0000 1.0000
118 Hardware and Component Manufacturing Technology 0.8000 0.8000
119 Helpdesk Services Technology 0.6667 0.6667
120 Internet Service Providers Technology 1.2500 1.0000
121 Managed Service Providers Technology 1.0000 1.2500
122 Online Marketing and Advertising Technology 1.2500 1.2500
123 Online Media Services (Broadcasting) Technology 1.0000 0.8000
124 Other Technology 1.0000 1.0000
125 Search Engine Optimization Technology 1.2500 1.2500
126 Social Networking/Online Content Technology 1.5000 1.2500
127 Software Design/Development Technology 1.0000 0.8000
128 Software Game Development Technology 1.2500 1.2500
129 Technology Consulting Technology 1.0000 1.0000
130 Value Added Resellers Technology 0.6667 0.6667
131 Website Development/Hosting Technology 0.8000 0.8000
29. Each of the above classes and subclasses of professionals is tied to specific pivot

modules and compiled data, as well as other data input variables and factors. In addition, each
class of professional is assigned specific Increase Limit Factor (“ILF”) values and Limited
Expected Value (“LEV”) for base rate relativity and severity factors, as compiled and applied by
Mason prior to his employment with AmTrust from various public and non-public sources and
adjusted by Mason based on his knowledge, experience and expertise.

30. | Anexample of the complexity and sophistication of the Mason Proprietary Pricing
Tool is the software’s “Data Capture” module. The Data Capture module alone comprises
approximately 273 columns of data inputs which are applied accordingly to the specific class of
professional. The Data Capture module further includes up to 255 inputs per risk. Again, the data
capturing capability affords the ability to aggregate and roll up data for future tool modifications
by all the various inputs and outputs.

31. Another example of the complexity and sophistication of the Mason Proprietary

11
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 12 of 30

Pricing Tool is the software’s “Summary Input Output” module. The Summary Input Output
module is essentially the “brain center” of the Mason Proprietary Pricing Tool wherein
underwriters focus most of their attention. The Summary Input Output module comprises most of
the Tool’s inputs and outputs and into which various data from the Tool’s other pivot modules
feed. In addition to the actuarial supported calculation/formula/algorithmic portions, the Summary
Input Output module comprises a plethora of drop-down menus created solely and exclusively by
Mason that require underwriting selection.

32. The Summary Input Output module captures and pulls ILFs and claim count
reporting patterns by class and sub class of business, as well as state relativity factors, base rate
relativity and severity factors, and loss weighting patterns — all specific parameters and factors
developed by Mason over many years based on his extensive knowledge and expertise and prior
to his employment with AmTrust. This is not generic information.

33. Moreover, as further evidence of the high level of sophistication and complexity of
the Mason Proprietary Pricing Tool is that the software’s Summary Input Output module
comprises thousands of rows of data.

34. The Mason Proprietary Pricing Tool also comprises a highly unique “Facultative
Pricing” module developed by Mason — prior to his employment with AmTrust — and based solely
and exclusively on his industry experience on the reinsurance side of the business where he was a
facultative and treaty underwriter for over ten (10) years prior to his employment with AmTrust.

35. The Facultative Pricing module is a reinsurance pricing feature built into the rating
Tool that allows primary company underwriters to benchmark target pricing. This specific module
feature was used by Mason’s underwriting team during his employment with AmTrust wherein

they would buy down their net limits on a per risk basis (i.e., “net limits” management). This

12
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 13 of 30

dynamic feature in the Tool ensured that the AmTrust underwriters on Mason’s team would not
be taken advantage of by reinsurers looking to leverage them on price. The Facultative Pricing
module is far from generic and very unique — it separated Mason’s underwriting team from that of
AmTrust’s competitors who likely do not possess such a capability.

36. The “Cyber” module of the Mason Proprietary Pricing Tool is comprised of
seventeen (17) technology sub classes with relativity, severity and cyber risk rating factors. Again,
all features, data, including ILF’s and hazard ratings in the Cyber module were developed solely
and exclusively by Mason prior to his employment with AmTrust.

37. Another example of the Mason Proprietary Pricing Tool’s unique analytical property
is the Tool’s “size adjustment of rate factor,” exclusively created and developed by Mason, which
is used for larger accounts such as larger law firms. This feature provides an additional approach
to pricing larger risks. For example, when pricing a large law firm by adding the individual law
firms’ revenue, in addition to the number of attorneys , this “size adjustment of rate factor” feature
applies a Burr scale of size factor — essentially, leveling and softening pricing at higher revenues.

38. Actuarial supported formulas and algorithms were programmed throughout the
entirety of the Tool and may be viewed in their respective cells. Analysis includes a Pareto
Distribution that smooths out the empirical distribution. The parameters of the Pareto Distribution
were determined by Mason after reviewing percentile matching information. The points at which
the distribution function was evaluated and the weighting given to the differences were selected
judgmentally by Mason considering the purpose for which the curve was being fitted. Severity
distribution was trended by professional class to certain assumed loss dates. This was
accomplished by class/sub line to develop average loss dates that are assumed under the primary

policy for each of the 10 major classes being priced. Because the parameters underlying the

13
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 14 of 30

severity distributions are subjective and based upon Mason’s knowledge and expertise, the
distribution factors may be modified to reflect parameter uncertainty. Moreover, the average
severity per ground up claim was developed using the formula LEV (Limited Expected Value).
Assumptions were also developed solely and exclusively by Mason and applied for severity
(Increase Limit Factors or ILF’s) by major class and sub line for all practice areas based upon his
knowledge and experience. A Burr severity analysis was also applied.

39. Mason further developed, solely and exclusively, and incorporated into the Mason
Proprietary Pricing Tool a “Metropolitan Debit” feature based upon a combination of personal and
third-party vendor information exclusively obtained and compiled by Mason. The Metropolitan
Debit module was created for this purpose and includes a list of the top 30 major metro areas in
the U.S. and was intended by Mason for underwriters to review and select from.

40. Inthe Tool’s “Exposure Input” module, Mason created dedicated exposure templates
with criteria specific for each of the 10 major classes wherein each criteria incorporates relativity
and severity ILF’s developed, solely and exclusively, by Mason. This information pivots into the
Summary Input Output module based upon underwriting selection.

41. The pivot module of Classes includes base rate relativity and severity ILF factors for
all 131 sub lines that were created and developed solely and exclusively by Mason. These factors
were developed by Mason based upon his experience and knowledge and the formulas therein
further pivot into the Summary Input Output module.

42. The aforementioned features, modules, tools, etc. are but a sample of that offered by
the Mason Proprietary Pricing Tool. The Tool comprises many additional features, complexities,

modules, etc., all of which provide immense value.

14
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 15 of 30

C. The Mason-Compiled Data

43. In addition to the thousands of programmed algorithms, calculations, formulas and
data processing analytical components comprising the various modules of the Mason Proprietary
Pricing Tool, the program was foundationally created and developed upon tens of thousands of
data points solely and exclusively compiled by Mason over a twelve (12) year period prior to his
employment with AmTrust (collectively, all such data compiled by Mason relative to the Mason
Proprietary Pricing Tool, the “Mason-Compiled Data”).

44. Professional liability Excess & Surplus (“E&S”) carrier information is very difficult
to obtain, especially when compared with the other General Liability (“GL”) E&S data and
information which is standard, ISO! driven and pricing is essentially generic and easily accessible.
Insurance carrier product filings can be obtained, but to do so is time consuming and costly. Upon
information and belief, third-party vendors charge thousands of dollars to obtain just one admitted
product filing from one carrier in one class of business.

45. The Mason-Compiled Data comprises, among other sources, data compiled
exclusively by Mason from more than thirty (30) different carriers over a twelve-year period.

46. The Mason-Compiled Data comprises, among other sources, data compiled
exclusively by Mason over a twelve-year period from numerous other third parties, including, but
not limited to, Martin & Company, Silver Plume, ISO, FBI Internet Crime Complaint Center,
American Bar Association, as well as reports from private law firms Degan, Blanchard & Nash
and Wilson, Elser, Moskowitz, Edelman & Dicker.

47. While certain of the Mason-Compiled Data is publicly available and was collected

and compiled by Mason through third party vendors from admitted product filings, outside law

 

' International Organization for Standardization.

15
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 16 of 30

firms and associations like the American Bar Association (ABA), critical to the use and
incorporation of the Mason-Compiled Data in the Mason Proprietary Pricing Tool was the
application of Mason’s intellectual capital from his extensive product knowledge and expertise
from over 30 years in the industry that went into the relativity assumptions in the Tool’s various
pivot modules, including the class and sub class mix, state mix, lost development factors and
exposure by class — all of which are critical to pricing each risk. This information comprising
Mason’s intellectual capital is not generic and when applied to the Mason-Compiled Data, the
credibility and accuracy of the Tool increases exponentially.

48. The Mason-Compiled Data comprising the Mason Proprietary Pricing Tool is
extremely valuable, not readily available, proprietary and a trade secret. The Mason-Compiled

Data belongs solely and exclusively to Mason.

D. AmTrust Hires Mason to Create New Professional Liability
Business/Product Line

49. On or about September 27, 2013, AmTrust hired Mason to create and develop a
professional liability product line for the company: a true “startup” business. Upon information
and belief, at that time AmTrust did not have a professional liability product line.

50. Prior to Amtrust hiring Mason, the Parties had discussions concerning how Mason
would create, develop and build a professional liability product line for AmTrust. During those
discussions, Mason disclosed to AmTrust the Mason Proprietary Pricing Tool, which had been
fully developed by Mason by that time.

51. Prior to Amtrust hiring Mason, Mason met with AmTrust CEO and Chairman of the
Board of Directors Barry Zyskind (“Zyskind”) and defendant Lewis at AmTrust’s offices in New
York, NY (the “Meeting”). When Mason was asked by Zyskind at the Meeting — in the presence

of Lewis — as to how Mason intended to price the new line of business, Lewis himself responded

16
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 17 of 30

“Gene has his own pricing tool that he developed which he will use.”

52. Upon information and belief, Amtrust had no comparable pricing tool or any other
means for pricing the professional liability products and business for which AmTrust sought to
hire Mason to develop.

53. Upon further information and belief, developing a similar pricing tool by AmTrust
would take years and cost AmTrust substantial amounts of money.

54. The use by Mason of the Mason Proprietary Pricing Tool to create, develop and build
a professional liability product line for AmTrust was conditioned on Mason’s employment with
the company. At no time did Mason ever transfer ownership, directly or indirectly, of the Tool to
AmTrust — at the Meeting or otherwise.

55. At the Meeting, the Parties reached a specific, concise meeting of the minds as to
Mason’s employment with AmTrust and the sole and exclusive use by Mason and his proposed
underwriting team of the Mason Proprietary Pricing Tool for pricing the proposed professional
liability products to be developed. As such, Mason felt no need for a formal written licensing
agreement as the Parties had reached an agreement at the Meeting that the Tool was Mason’s
property and that its use for AmTrust was solely conditioned on Mason’s employment with
AmTrust and the financial compensation to be paid by AmTrust to Mason in accordance with the
terms and conditions of his employment (hereinafter, the “License”).

56. The terms of Mason’s employment with AmTrust were memorialized in a written
agreement entitled “Offer of Employment” dated September 26, 2013 (the “Employment
Agreement”). Significantly, the Employment Agreement does not provide that Mason conveys
any right or interest in or to his Tool to AmTrust. Nor would it, as the Parties never intended that

AmTrust would acquire any rights whatsoever in the Mason Proprietary Pricing Tool, other than

17
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 18 of 30

the License provided by Mason to AmTrust as a condition of his employment and compliance by
AmTrust of its obligations to Mason under the terms and conditions of the Employment
Agreement, particularly as to the financial compensation obligations owed by AmTrust to Mason.

57. The Employment Agreement provided that Mason would be paid bonus
compensation equal to three percent (3%) of “Net Underwriting Income” (the “Underwriting
Bonus”) in addition to other terms and conditions, including a standard discretionary bonus
arrangement.

58. When Mason was hired by AmTrust as a Senior Vice President, Professional
Liability, he was hired with the explicit understanding under the License arrangement (by both
Mason and senior executives at AmTrust, including both Lewis and Zyskind, among others) that
Mason would use and license the Mason Proprietary Pricing Tool to AmTrust for their joint use
during his employment tenure with the company. Under the License, the Parties expressly
understood that the Mason Proprietary Pricing Tool would remain Mason’s personal property, and
that AmTrust would not acquire any rights in and to the Tool, or any other rights, except as may
be granted by Mason at his discretion and from time to time under the limited License during and
subject to the term of Mason’s employment.

59. On or about October 13, 2013, shortly after he was hired, Mason e-mailed the Mason
Proprietary Pricing Tool to Lewis, his soon-to-become manager at AmTrust, from his personal e-
mail account, simply stating “ Dave, Here’s my pricing tool” — clearly reinforcing his ownership
interest in his proprietary and personal property. Again, Mason did so with the understanding that
the tool was and would remain his sole and exclusive property and that AmTrust was licensing it
from him on a limited and discretionary basis under the License during Mason’s term of

employment with Mason. Lewis received and accepted the Tool and delivered it to AmTrust.

18
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 19 of 30

Neither Lewis nor AmTrust questioned the ownership of the Tool.

60. For the next six (6) years and a total of $186M gross written premium, Mason and
AmTrust continued to use the Mason Proprietary Pricing Tool in interstate commerce part and
parcel with the terms and conditions of his employment with AmTrust and pursuant to the License

for the Tool from Mason to AmTrust.

E. Mason Maintains and Protects His Proprietary Interest and Ownership
in the Mason Proprietary Pricing Tool

61. After commencing employment with AmTrust, Mason undertook various steps and
measures to properly maintain his ownership rights and interests in and to the Mason Proprietary
Pricing Tool and ensure the integrity, secrecy, protection and confidentiality of the Tool in terms
of its proprietary methods, processes, calculations, algorithms and formulas as well as the Mason-
Compiled Data incorporated therein.

62. Commencing with his first day of employment with AmTrust until his termination,
Mason always referred to the Mason Proprietary Pricing Tool as his personal and proprietary
property, including management meetings whenever discussion turned to the Tool. At no time did
AmTrust ever object or refute Mason’s characterization of the Mason Proprietary Pricing Tool as
Mason’s personal property.

63. At no time was the Mason Proprietary Pricing Tool stored on AmTrust’s central
operating system and servers. For all relevant time periods, AmTrust maintained a computer
system for the electronic storage of all of its owned, licensed or proprietary software, referred to
as ANA 2.0, 3.0. Mason specifically kept the Tool outside of AmTrust’s ANA 2.0 and revised
ANA 3.0 operating systems during the nearly six (6) years that Mason was employed by AmTrust.
Mason insisted that the Tool not be stored on AmTrust’s central corporate operating system —

where it may be viewed by others outside of Mason’s team — and that it be maintained separately

19
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 20 of 30

at the sole and exclusive direction of Mason. This was intentional and intended to safeguard
Mason’s ownership of the tool. AmTrust, per Lewis, complied with Mason’s directives.

64. AmTrust company policy regarding software and technology would have required
that AmTrust host the Mason Proprietary Pricing Tool on its own systems, but AmTrust did not
do so because it recognized that the Tool was the property of Mason.

65. Mason further insisted that internal AmTrust auditors and external third-party
vendors be denied access to the Mason Proprietary Pricing Tool for fear that the valuable software
may be copied. Again, AmTrust, per Lewis, complied with Mason’s directives.

66. Despite Mason’s insistence of the unique treatment of the Mason Proprietary Pricing
Tool, AmTrust complied with Mason’s demands. This was far different than the other E&S
business for which Lewis was responsible, wherein the rating/pricing capabilities were built
directly into the ANA operating system. Upon information and belief, the other E&S business
under Lewis’ management represented approximately $135M annualized GL business.

67. Mason undertook all precautionary steps to ensure that the Mason Proprietary Pricing
Tool was never accessed by third party vendors — and, upon information and belief, no third-party
vendors ever gained access to the Tool. Indeed, Mason, and Lewis at Mason’s instance, directed
the Amtrust Ceded Reinsurance Department that the Mason Proprietary Pricing ‘lool should not
be shared with reinsurance underwriters prior to or during audits. While employed at AmTrust, to
Mason’s knowledge his Tool was never shared or sent to any third-party reinsurers. To the extent
that AmTrust has shared the Tool with any third-party reinsurers, it was done after Mason was
terminated from AmTrust, or without his knowledge.

68. All of Mason’s direct reports and team members were trained by him and instructed

to copy just a “snapshot” of the final Summary Input Output module page to save in each bound

20
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 21 of 30

underwriting file in ANA 3.0. The snapshot was a pdf image file of the final underwriting
worksheet, so the actual pricing Tool was protected from third-party vendors , or other internal
AmTrust auditors that may audit underwriting files. To Mason’s knowledge, no third-party
vendors accessed the Mason Proprietary Pricing Tool during Mason’s employment with AmTrust.

69. Apart from licensing it to AmTrust, Mason did not share the Mason Proprietary
Pricing Tool with anyone else.

70. The Mason Proprietary Pricing Tool was kept secret and was and remains a trade
secret.

F. Mason Refuses to Sign the Transfer Document

71. Inorabout May 2016, Mason was requested by AmTrust general counsel David Saks
(“Saks”) to sign a proprietary rights document (the “Transfer Document”) that would effectively
transfer and convey Mason’s ownership rights in and to the Mason Proprietary Pricing Tool to
AmTrust. Mason refused to sign the Transfer Document, thereby further evidencing his intent to
protect and maintain his ownership rights in and to his personal, proprietary property.

72. Through an orchestrated email campaign, Saks threatened Mason — either Mason
change his position and execute the Transfer Document to convey and assign the Mason
Proprietary Pricing Tool to AmTrust, or AmTrust would withhold financial bonuses duc and owing
to Mason. Mason maintained his position, refusing to sign the Transfer Document.

73. Mason’s refusal to sign the Transfer Document had everything to do with Mason
protecting his proprietary rights and ownership interests in and to the Mason Proprietary Pricing
Tool that he had created and developed before commencing employment with AmTrust and which
Mason never intended to convey or transfer to the company.

74. Lewis was aware of Mason’s refusal to sign the Transfer Document and advised

Mason that he understood and would support Mason’s position.

21
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 22 of 30

75. The Employment Agreement provided that Mason would be paid bonus
compensation equal to three percent (3%) of “Net Underwriting Income” (the “Underwriting
Bonus”) in addition to the normal discretionary bonus.

76. In retaliation of Mason’s refusal to sign the Transfer Document, on or about May,
2016, AmTrust withheld Mason’s Underwriting Bonus. Only after Mason complained of the
retaliation to AmTrust’s then general counsel, Stephen Unger, did AmTrust pay Mason an
insulting $17,000; representing the only 3% Underwriting Bonus he received in 6 years against

$186M GWP.

G. AmTrust Terminates Mason; AmTrust Breaches the Employment
Agreement and the License

77. On July 17, 2019, Mason was abruptly terminated from his position with AmTrust.
AmTrust, through its officers, then lied to Mason about the reason and basis for his termination.

78. Shortly thereafter, on July 19, 2019, Mason, through his legal counsel, sent AmTrust
a cease and desist letter demanding that AmTrust immediately stop using the Mason Proprietary
Pricing Tool.

79, On July 24, 2019, AmTrust responded to Mason’s letter, which denied being in
possession of what it considered “proprietary information” or “trade secrets” owned by Mason but
did not deny its use (or continued use) of the Mason Proprietary Pricing Tool.

80. The Mason Proprietary Pricing Tool has substantial value. Upon information and
belief, AmTrust continues to use and disseminate the tool to his detriment and is generating
millions of dollars in revenues and profits by using the tool without Mason’s consent, depriving
Mason of the possession and dominion of his personal property of which he is the sole and
exclusive owner.

81. Indeed, every additional employee that gains access to the tool, and every insurance

22
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 23 of 30

policy that is underwritten using information contained in the tool or analyzed through it, damages
Mason.

82. Asaresult of AmTrust’s deliberate refusal to cease and desist from using the Mason
Proprietary Pricing Tool and return all copies of same to Mason, AmTrust is in breach of the
License that Mason provided to AmTrust as to AmTrust’s limited and conditioned right to use the
Tool and only in Mason’s sole and absolute discretion.

83. During all relevant periods of employment, AmTrust further failed to pay (or
substantially underpaid), the Underwriting Bonus.

84. As a result, Amtrust breached the Employment Agreement by failing to pay the
Underwriting Bonus.

85. At all times, the Mason Proprietary Pricing Tool was designed, developed, and
updated by Mason. At all times, Mason was, and remains, the sole and exclusive owner of the
Mason Proprietary Pricing Tool. At no time, ever, did Mason sell or assign his sole and exclusive

rights in and to the Mason Proprietary Pricing Tool to AmTrust.

CAUSES OF ACTION

COUNT I

MISAPPROPRIATION OF TRADE SECRETS,
DEFEND TRADE SECRETS ACT, 18 U.S.C. §§1831-1839

86. Plaintiffrepeats and realleges every allegation contained in the preceding paragraphs
by reference as though fully set forth herein.

87. The Mason Proprietary Pricing Tool, comprising of raw data accumulated solely and
exclusively by Plaintiff (7e., the Mason-Compiled Data), combined with actuarial supported
analysis and algorithmic calculations entered into the Tool by Plaintiff or at his direction, are trade

secrets subject to protection under the Defend Trade Secrets Act, 18 U.S.C. §§1832, 1836.

23
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 24 of 30

88. The Mason Proprietary Pricing Tool, including the Mason-Compiled Data, derives
independent economic value by not being generally known to or accessible, through proper means,
to competitors, such as AmTrust, who can profit from its explicit and/or implicit and/or intentional
and/or inevitable use or disclosure.

89. The Mason Proprietary Pricing Tool, including the Mason-Compiled Data, is related
to a product or service used in or intended for use in interstate commerce.

90. Plaintiff has taken reasonable measures under the circumstances to maintain the
secrecy of the Mason Proprietary Pricing Tool and the Mason-Compiled Data.

91. AmTrust and Lewis were both privy to the Mason Proprietary Pricing Tool and the
Mason-Compiled Data solely as a result of the promise and implied license by AmTrust and Lewis
to use the Mason Proprietary Pricing Tool and the Mason-Compiled Data tool at Plaintiff's
discretion, maintain its secrecy, to keep the information confidential, and to only use it for the
benefit of AmTrust at Plaintiff's discretion.

92. By continuing to use the Mason Proprietary Pricing Tool and the Mason-Compiled
Data despite Plaintiff’s revocation of the license, AmTrust and Lewis are knowingly stealing, or
without authorization, appropriating, taking, and carrying away such protected trade secret
information.

93. AmTrust and Lewis are engaged in this conduct intending or knowing that it will
injure Plaintiff, the sole and exclusive owner of the Mason Proprietary Pricing Tool and the Mason-
Compiled Data — the trade secrets at issue.

94. The foregoing conduct of AmTrust and Lewis constitutes a misappropriation and
misuse of Plaintiff's confidential, trade secret information.

95. The Defend Trade Secrets Act provides that any organization that commits an offense

24
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 25 of 30

under the Act “shall be fined not more than the greater of $5,000,000 or 3 times the value of the
stolen trade secret to the organization.” 18 U.S.C. §1832(b).

96. AmTrust and Lewis acted willfully and maliciously in misappropriating Plaintiffs
confidential, trade secret information for their own benefit and to the intended detriment of
Plaintiff.

97. As aconsequence of the foregoing, Plaintiff has suffered and will continue to suffer
economic losses, including but not limited to, lost business, as well as irreparable harm and loss
of goodwill, and Plaintiff is entitled to compensatory damages in an amount yet to be determined
pursuant to 18 U.S.C. §1836(b)(3)(B), exemplary damages pursuant to 18 U.S.C. §1836(b)(3)(C),
attorney’s fees, expenses, and costs pursuant to 18 U.S.C. §1836(b)(3)(D), and such other legal or

equitable relief that this Court deems just and proper.

COUNT II

MISAPPROPRIATION OF TRADE SECRETS
AND CONFIDENTIAL INFORMATION
UNDER NEW YORK COMMON LAW

98. Plaintiff repeats and realleges each and every allegation contained in the preceding
paragraphs by reference as though fully set forth herein.

99. Plaintiff has protectable trade secrets in the Mason Proprietary Pricing Tool and the
Mason-Compiled Data incorporated therein.

100. Plaintiff derives economic value and a competitive advantage from these trade
secrets due to them not being generally known to other persons who could obtain economic value
form its disclosure or use.

101. Plaintiff has made efforts that are reasonable under the circumstances to maintain

the secrecy of Plaintiff's trade secrets.

25
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 26 of 30

102. In breach of the implied license, Defendants have used Plaintiff's trade secrets to
unfairly compete with Plaintiff.

103. Defendants have used Plaintiff's trade secrets information in bad faith for their own
benefit and to the detriment of Plaintiff.

104. Defendants’ use and misappropriation of Plaintiff's trade secrets information
constitutes a misappropriation of the trade secrets in violation of New York common law.

105. Asaconsequence of the foregoing, Plaintiff has suffered and will continue to suffer
economic losses, including but not limited to, lost business, as well as irreparable harm and loss
of goodwill, and is entitled to compensatory damages as well as punitive damages, and such other

legal or equitable relief that this Court deems just and proper.

COUNT III
UNJUST ENRICHMENT

106. Plaintiff repeats and realleges each and every allegation contained in the preceding
paragraphs by reference as though fully set forth herein.

107. Plaintiff is entitled to compensation in an amount to be proven at trial and punitive
damages as a result of Defendants’ unauthorized use and conversion of Plaintiff's trade secrets,
including the Mason Proprietary Pricing Tool and the Mason-Compiled Data incorporated therein.

108. Upon information and belief, Defendants have been enriched as a result of the
Defendants’ misappropriation, conversion, and unauthorized use of Plaintiff's trade secrets to
benefit Defendants and harm Plaintiff.

109. The retention of the amount by which Defendants have been enriched as a result of
AmTrust’s and Lewis’ unlawful conduct as alleged herein, is contrary to the principles of fairness,

justice, and equity.

26
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 27 of 30

110. Plaintiff is entitled to recover from Defendants the amount by which Defendants
have been enriched as a result of their unlawful conduct as alleged in this Amended Verified
Complaint.

COUNT IV

BREACH OF IMPLIED LICENSE

111. Plaintiff repeats and realleges each and every allegation contained in the preceding
paragraphs by reference as though fully set forth herein.

112. Plaintiff permitted AmTrust and Lewis to use the Mason Proprietary Pricing Tool,
and including the Mason-Compiled Data incorporated therein, under an implied license.

113. The implied license was duly formed and understood by the Parties.

114. The implied license was granted to AmTrust and Lewis as a condition of Plaintiff’ s
continuing employment with AmTrust.

115. AmTrust terminated Plaintiff's employment.

116. The implied license granted by Plaintiff to AmTrust and Lewis terminated upon the
termination of Plaintiff's employment.

117. Plaintiff is entitled to recover from Defendants the amount by which Defendants
have been enriched as a result of their unlawful use of the Mason Proprietary Pricing Tool

following the termination of the implied license.

COUNT V

BREACH OF CONTRACT PERTAINING
TO EMPLOYMENT COMPENSATION

118. Plaintiff is entitled to be paid compensation referred to as Underwriting Bonuses,
as set forth in the Employment Agreement of which AmTrust has wrongfully withheld from

Plaintiff.

27
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 28 of 30

119. Plaintiff is further entitled to be paid additional compensation under the terms and
conditions of the Employment Agreement of which AmTrust has wrongfully withheld from
Plaintiff.

120. The Employment Agreement is a valid, binding and enforceable agreement
between Mason and AmTrust.

121. AmTrust breached the Employment Agreement by failing to pay the Underwriting
Bonuses.

122. AmTrust further breached the Employment Agreement by failing to pay Plaintiff
Discretionary Bonuses pursuant to the terms and conditions of the Employment Agreement,
ultimately ending in Plaintiff losing 70% of value of awarded stock options and further not being
paid the remaining balance of awarded discretionary bonuses following his termination.

123. AmTrust further breached the Employment Agreement by failing to pay Plaintiff
additional compensation due and owing to Plaintiff pursuant to the terms and conditions of the
Employment Agreement.

124. Plaintiff is entitled to recover from AmTrust the entirety of the Underwriting
Bonuses, the Discretionary Bonuses and such other compensation due and owing to Plaintiff that

Am lrust wrongfully failed to pay to Plaintiff.

PRAYER FOR RELIEF
WHEREFORE, Mason respectfully requests that this Court enter judgment in his favor,
and against Defendant AmTrust on all counts and Defendant Lewis on only count 1, and award
him the following relief:

a) Monetary damages against Defendants, jointly and severally, through
compensatory damages, actual losses, and disgorgement of Defendants’ ill-

gotten profits;

28
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 29 of 30

b) Exemplary and punitive damages as a result of Defendants’ willful,
intentional, and malicious conduct;
c) Treble damages;
d) Reasonable attorney’s fees, including interest and costs incurred in this
action; and
e) Equitable relief in the form of declaratory judgment that the Mason
Proprietary Pricing Tool is the sole property of Mason;
f) Equitable relief in the form of an injunction and constructive trust in favor of
Mason; and
g) All such other and further relief and remedies as this Court deems just and
proper and as are justified by the evidence presented at trial in this proceeding.
zy \
0 |
Respectfully submitted,
Dated: October 18, 2019 JARDIM, MEISNER & SUSSER, P.C.

Richard S. Meisner, Esq.
Richard A. Catalina, Jr., Esq.

(pro had vice admission pending)

29
Case 1:19-cv-08364-DLC Document 28 Filed 10/22/19 Page 30 of 30
VERIFICATION

Plaintiff, Eugene Mason, hereby declares under penalty of perjury that the following

statements made by him are true and correct.

1. Jam the plaintiff in this matter.
2. [have reviewed the Amended Verified Complaint.

3. I know or believe that all of the factual allegations of which I have personal

knowledge to be true.

4. I believe that all of the factual allegations of which I do not have personal knowledge
to be true based on information and belief, documents, or both.

_.,
er’

1
Z } 7}

 

y /lez ‘i L e
Cap)
Eugené Mason

Dated: October 17, 2019 f

30

 

 

 
